BASKIN, J.
(dissenting).—It clearly appears from the evidence that Lavagnino, in making the sale in question, acted in the capacity of agent of the defendant company; that he was president and general manager of the company and owned a large number of shares of stock of the company. In relation to the commission sought to be recovered by plaintiff, he testified, as follows: “I called upon him (Lavagnino) again *181and we talked tbe matter over. After be stated tbe price, I asked bim wbat my commission would be. He said, after figuring awhile, be marked on a pad in bis desk, $10,000 and pushed it over to me. I said $10,000 ? lie said ‘Yes $10,000, your commission will be $10,000.’ ”
On cross-examination be said: “There was a talk about tbe commission tbe night of tbe twenty-ninth (January) after be named tbe price of tbe property, and it was settled that- I should wire them (tbe Boston parties) tbe price. I asked bim wbat there was in it for me. Mr. Lavagnino was sitting at bis desk with a pencil and scratch pad. He figured a while, put down tbe figures ten thousand dollars, and pushed it over to me. He did not say that out of tbe $50,000 commission be would pay me $10,000. I bad a conversation with Lavagnino about tbe fifteenth of March, when tbe first payment was made. I spoke to him about tho commission due me from tbe company; I don’t remember tbe words, I remember I stated be was about to receive tbe half of tbe purchase price of tbe property, $275,-000, that was to be paid in that day, and I asked bim if be would pay me tbe commission that day, be stood me off by saying be wasn’t ready to pay it; be says, well, I will pay you, but I want to see FrankLn; it ended right there, and I attached tbe money in tbe bank.”
Lavagnino, on February 3, 1899, sent a letter to tbe plaintiff in which be said: “From wbat you intimated your eastern friends seem to me already more acquainted with the property than yourself, and ought to have no difficulty in approaching me directly. You will have only to see that they-do so under your auspices as your friends and that they purchase the_ property at tbe figure mentioned, and I will undertake to pay you- the commission mentioned.”
Tbe defendant, Lavagnino, stated,'in bis testimony: “I said to bim (tbe plaintiff) I am going to figure on a price to *182be paid to the company. I want yon to know that over and above that price I will fix a sum to be paid by your friend or your party to me, and I figured up a price there. Finally I wrote on a piece of paper, called his attention. I had written it down — $500,000 to be paid to the company, after that I made 'plus $50,000.’
Q. Mr. Stephens: Have you that memorandum? A. Yes sir, while I was figuring that commission, Mr. Genter said we will make it large enough to include something for me. I did not answer that question, but after I showed him the paper he said, 'Well, where do I come in?’ Opposite the fifty thousand dollars I made a mark like that, and said $40,000 Lavag-nino, then I marked $10,000. I didn’t put the name Genter, but it was understood it was for Genter.”
The foregoing is all the testimony in support of an agreement to pay the plaintiff the commission claimed by him.
While it is clear from the evidence that Lavagnino agreed to pay the plaintiff a commission it is equally clear to me that the evidence fails to show any joint agreement by the defendant.
It is elementary that the construction of a contract, whether written or oral, or partly written and partly oral, when the terms are not disputed, or are established beyond doubt, and are not ambiguous, is a matter for the court and not the jury.
In the case at bar, if all that the plaintiff stated be taken as true, a joint obligation is not shown, and therefore the judgment is erroneous.
I can not concur in the opinion of my associates.